                      Case 7:20-cv-08580-NSR Document 10 Filed 10/20/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                     Southern District
                                                    __________ Districtofof
                                                                          New  York
                                                                            __________

    CONGREGATION YESHEOS YAKOV, by and                                )
       through RABBI MOSHE ROSNER; and                                )
   CONGREGATION NETZACH YISROEL, by and                               )
  through RABBI CHAIM LEIBISH ROTTENBERG,                             )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 7:20-cv-08580
                                                                      )
  THE STATE OF NEW YORK and ANDREW M.                                 )
 CUOMO, in his official capacity as Governor of New                   )
                     York State,                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) THE STATE OF NEW YORK
                                           c/o the New York State Office of the Attorney General
                                           28 Liberty Street, New York, NY 10005

                                           ANDREW CUOMO, in his official capacity as Governor of New York State
                                           c/o The New York Department of Law, 100 Church Street
                                           New York, NY 10007

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ronald D. Coleman/Harmeet K. Dhillon
                                           DHILLON LAW GROUP INC.
                                           256 5th Avenue, 4th Floor
                                           New York, NY 10001
                                           347-996-4840
                                           rcoleman@dhillonlaw.com/harmeet@dhillonlaw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 7:20-cv-08580-NSR Document 10 Filed 10/20/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 7:20-cv-08580

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
